Case 2:18-cv-00192-JRG Document 72 Filed 06/20/19 Page 1 of 10 PageID #: 1364




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           MARSHALL DIVISION


                                      §
SEMCON IP INC.,                       §
                                      §
                    Plaintiff,        §
                                      §   Case No. 2:18-cv-00192-JRG
         v.                           §
                                      §
AMAZON.COM, INC.,                     §   JURY TRIAL DEMANDED
                                      §
                     Defendant.       §
                                      §
                                      §
                                      §
                                      §

              PLAINTIFF SEMCON IP INC.’S MOTION TO COMPEL
                AMAZON.COM, INC. TO PROVIDE DISCOVERY
Case 2:18-cv-00192-JRG Document 72 Filed 06/20/19 Page 2 of 10 PageID #: 1365




       Plaintiff Semcon IP Inc. (“Semcon”) respectfully requests that the Court compel

Defendant Amazon.com, Inc. (“Amazon”) to produce relevant discovery. Despite Semcon’s

repeated requests, Amazon has failed to (1) provide discovery regarding Amazon Products “that

include or utilize adaptive power control and/or dynamic voltage frequency scaling (“DVFS”);

and (2) produce discovery regarding Amazon’s knowledge of the patents-in-suit and notice of its

infringement, including but not limited to, communications regarding subpoenas served on

Amazon in the Semcon v. Huawei case and communications between Amazon and Intellectual

Ventures regarding the patents-in-suit and Transmeta patent portfolio. Semcon has followed up

regarding the request, as detailed below, to no avail.

I.     LEGAL STANDARD

       The Court’s Discovery Order requires production or access to “all documents . . . in the

possession, custody, or control of the party that are relevant to the pleaded claims or defenses

involved in this action.” Dkt. 28 at 3. In the Eastern District of Texas, “[t]he rules of discovery

are accorded a broad and liberal application to affect their purpose of adequately informing

litigants in civil trials.” Edward D. Ioli Trust v. Avigilon Corp., No. 2:10-cv-605, , 2012 WL

5830711, at *3 (E.D. Tex. Nov. 16, 2012); Charles E. Hill & Assocs. v. ABT Elecs., Inc., 854 F.

Supp. 2d 427, 428 (E.D. Tex. 2012) (same language); see also STMicroelectronics, Inc. v.

Motorola, Inc., 308 F. Supp. 2d 754, 756 (E.D. Tex. 2004) (“the Court will not tolerate

gamesmanship that attempts to conceal or delay the production of discoverable items.”).

       After a party attempts in good faith to obtain discovery without assistance from the court,

the party may move for an order compelling disclosure or discovery. Fed. R. Civ. P. 37(a)(1).

Amazon carries the burden to demonstrate “specifically how each discovery request is not

relevant or [is] otherwise objectionable.” See McKinney/Pearl Rest. Partners, L.P. v. Metro. Life



                                                 1
Case 2:18-cv-00192-JRG Document 72 Filed 06/20/19 Page 3 of 10 PageID #: 1366




Ins. Co., 2016 WL 2997744, at *4 (N.D. Tex. May 25, 2016). Amazon does not contend that

Semcon’s discovery request seeks irrelevant or otherwise objectionable information.

II.    DISCUSSION

       Throughout this case, Semcon has attempted to avoid involving the Court in its attempts

to obtain the discovery from Amazon. Semcon diligently sought discovery from Amazon and

relied on the representations made by Amazon regarding the scope of Amazon Products and

Amazon’s knowledge of the patents-in-suit. Semcon has yet to receive relevant discovery.

           A. Amazon Is Required to Produce Discovery Regarding the Full Scope of
              Amazon Products that Include or Utilize Adaptive Power Control and/or
              Dynamic Voltage and Frequency Scaling (“DVFS”)

       Semcon first identified deficiencies in Amazon’s discovery in its February 5, 2019

correspondence. See Exh 1. Such deficiencies included the failure to identify Amazon Products

that include or utilize adaptive power control and/or dynamic voltage frequency scaling

(“DVFS”). Semcon reiterated Amazon’s failures to provide adequate discovery regarding the

full scope of Amazon Products on a March 6, 2019 meet-and-confer teleconference. When

Semcon raised issues with Amazon’s identification of the Amazon Products and explained that

this Court’s precedent that discovery is not limited to products specifically identified in

infringement contentions, counsel for Amazon stated that, contrary to precedent in this District, it

had simply reproduced Semcon’s identification of publicly available exemplary products. See

Exh. 2. Rather than investigate Semcon’s discovery requests and produce responsive discovery

on the full scope of Amazon Products as defined by Semcon, Amazon represented to Semcon

that it would be impossible to search for Amazon Products that include or utilize adaptive power

control and/or DVFS.      See Exh. 2. Semcon relied on Amazon’s clear and unambiguous

representation that it was not possible to further investigate whether its products include or

utilize adaptive power control and/or DVFS. In the meantime, Amazon attempted to shift the
                                                 2
Case 2:18-cv-00192-JRG Document 72 Filed 06/20/19 Page 4 of 10 PageID #: 1367




burden of producing information squarely within its posession, custody, or control to Semcon.

See Exh. 2. Amazon never identified any NXP/Freescale-based Amazon Products.

       Amazon’s representation––that it would be impossible to search for Amazon Products

that include or utilize adaptive power control and/or DVFS––proved to be false. During the

deposition of                Amazon’s Rule 30(b)(6) witness on technical issues,




       After first discovering that the Kindle products practice the accused technology, Semcon

diligently notified Amazon of its failure to identify all Amazon Products, including the

NXP/Freescale-based Amazon Products such as Kindle e-reader products that perform adaptive

power control and/or DVFS, and requested production and supplementation. See Exh. 4.

However, Amazon has refused to provide discovery regarding NXP/Freescale-based Amazon

Products that that use adaptive power control and/or DVFS.

       Accordingly, Amazon should be compelled to (1) inquire of NXP regarding whether each

of the Amazon Products containing NXP/Freescale SoCs include or use adaptive power control



                                              3
Case 2:18-cv-00192-JRG Document 72 Filed 06/20/19 Page 5 of 10 PageID #: 1368




and/or DVFS; (2) supplement its responses to Interrogatory Numbers 1 through 4, and 9 to

include Amazon Products containing NXP/Freescale SoCs that include or use adaptive power

control and/or DVFS; (3) supplement its document production to include Amazon Products

containing NXP/Freescale SoCs that include or use adaptive power control and/or DVFS; and (4)

produce a Rule 30(b)(6) witness to testify regarding Topic Numbers 1 through 13 as they relate

to NXP/Freescale SoCs.

           B. Amazon Is Required Produce Discovery Regarding First Awareness of the
              Patents-in-Suit and First Notice of Infringement, Including Communications
              Regarding Any Subpoena Concerning the Patents-in-Suit and
              Communications between Amazon and Intellectual Ventures Regarding the
              Patents-in-Suit and the Transmeta Portfolio

       Semcon’s Interrogatory No. 6 requested discovery regarding Amazon’s first awareness of

the patents-in-suit, particularly, the identification of the (1) dates and circumstances under which

Amazon became aware of the patents-in-suit and/or their applications, and became aware of

allegations that Amazon products infringe any of the patents-in-suit; (2) individuals at Amazon

who first became aware of the patents-in-suit and/or their applications; and (3) actions taken by

Amazon in response to becoming aware of the patents-in-suit and/or their applications. Rather

than conduct a reasonable search for any documents or communications evidencing Amazon’s

awareness, Amazon responded that it became aware of the patents-in-suit on or around the filing

of the Complaint in this case. Amazon produced no further discovery or documents related to

first awareness or notice of infringement. Semcon contends that Amazon may have been put on

notice through communications with Intellectual Ventures and/or through receipt of a subpoena

in Semcon IP Inc. v. Huawei Device USA Inc., et al., Case No. 2:16-cv-00437-JRG-RSP (E.D.

Tex.) (Exh. 5, “Huawei subpoena”; Exh. 6), which concerned the same patents-in-suit. Recent

discovery has shown that Amazon has not performed a reasonable search or has not produced

responsive discovery.
                                                 4
Case 2:18-cv-00192-JRG Document 72 Filed 06/20/19 Page 6 of 10 PageID #: 1369




     -       Whether Amazon and Intellectual Ventures (or its affiliate) communicated or

exchanged documents regarding the Transmeta portfolio and/or patents-in-suit is within the

scope of discovery in this case. Second, Amazon’s Rule 30(b)(6) witness




                                           - -

                                                 In fact, Amazon’s position on the record is that it

need not investigate and identify the persons involved in responding to the subpoena because

such information is irrelevant. Amazon’s position evinces willful blindness, as Amazon has not

produced any responsive discovery. Whether Amazon was put on notice that it infringed the

patents-in-suit or became aware of the patents-in-suit through these communications is relevant,

responsive, and discoverable information that is probative of the issues of knowledge and notice.

         Accordingly, Amazon should be compelled to search for, investigate, and produce

documents and communications regarding Amazon’s first awareness of the patents-in-suit or

notice of Amazon’s infringement of the patents-in-suit including: (1) the Huawei subpoena; (2)

Amazon’s communications with Intellectual Ventures regarding the patents-in-suit; and (3) the

Transmeta patent portfolio.

         In conclusion, for the foregoing reasons, Semcon requests that the Court compel Amazon

to provide the requested discovery.



                                                 5
Case 2:18-cv-00192-JRG Document 72 Filed 06/20/19 Page 7 of 10 PageID #: 1370




Dated: June 19, 2019               BROWN RUDNICK LLP


                                     /s/ Alfred R. Fabricant
                                   Alfred R. Fabricant
                                   NY Bar No. 2219392
                                   Email: afabricant@brownrudnick.com
                                   Peter Lambrianakos
                                   NY Bar No. 2894392
                                   Email: plambrianakos@brownrudnick.com
                                   Vincent J. Rubino, III
                                   NY Bar No. 4557435
                                   Email: vrubino@brownrudnick.com
                                   Shahar Harel
                                   NY Bar No. 4573192
                                   Email: sharel@brownrudnick.com
                                   Enrique W. Iturralde
                                   NY Bar No. 5526280
                                   Email: eiturralde@brownrudnick.com
                                   Daniel J. Shea, Jr.
                                   NY Bar No. 5430558
                                   Email: dshea@brownrudnick.com
                                   Justine Minseon Park
                                   NY Bar No. 5604483
                                   Email: apark@brownrudnick.com
                                   BROWN RUDNICK LLP
                                   7 Times Square
                                   New York, NY 10036
                                   Telephone: (212) 209-4800
                                   Facsimile: (212) 209-4801

                                   Justin Kurt Truelove
                                   Texas Bar No. 24013653
                                   Email: kurt@truelovelawfirm.com
                                   TRUELOVE LAW FIRM, PLLC
                                   100 West Houston
                                   Marshall, Texas 75670
                                   Telephone: (903) 938-8321
                                   Facsimile: (903) 215-8510

                                   ATTORNEYS FOR PLAINTIFF,
                                   SEMCON IP INC.




                                      6
Case 2:18-cv-00192-JRG Document 72 Filed 06/20/19 Page 8 of 10 PageID #: 1371




                             CERTIFICATE OF CONFERENCE

       Lead and local counsel for both parties held a meet-and-confer on June 18, 2019, in an

attempt to resolve the issues brought in this motion. The parties reached an impasse regarding

each of the issues set forth in this motion. With the end of fact discovery approaching, Semcon

proceeded with this motion to compel in the hope that its pendency and a ruling will resolve the

issues in this motion quickly.

                                                    /s/ Alfred R. Fabricant
                                                    Alfred R. Fabricant




                                                7
Case 2:18-cv-00192-JRG Document 72 Filed 06/20/19 Page 9 of 10 PageID #: 1372




                                   /s/ Alfred R. Fabricant
                                    Alfred R. Fabricant




                                      8
Case 2:18-cv-00192-JRG Document 72 Filed 06/20/19 Page 10 of 10 PageID #: 1373




                               CERTIFICATE OF SERVICE

        I hereby certify that on June 19, 2019 a true and correct copy of the above and

 foregoing document has been served by email on all counsel of record.



                                           /s/ Alfred R. Fabricant
                                            Alfred R. Fabricant




                                              9
